Hemphill, Ch. J.
This is a suit by the wife for a divorce. She alleges that they lived for years happily together, and complains, in substance, that he became, from March to August, 1856, almost an habitual drunkard ; that he neglected to provide for the family, and she had to make a living for him ; that her attempts and entreaties that he would reform, were ineffectual; that he became so loathsome and excessive in his conduct, that the plaintiff could not bear with him ; that *534she was"frightened by his conduct and actions, and could have no peace; that he neglected to maintain her two children, and left the plaintiff about the first of August, 1856.
The proof was pretty conclusive, that he was drunk during the period mentioned, about two-thirds of his time; and at times would use very abusive and insulting language to his wife. But this language is not stated, and neither the jury nor Court could judge of the extent or character of the insult. Whether the language was that of mere rudeness, or charged her with a want of purity, or infidelity to her conjugal relations ; whether it was only grossness of behavior, or that which aggravated by his brutal intoxication, would amount to the cruel treatment which, under the Statute, would be ground of divorce, we cannot judge, as we have only the opinion of the witness that it was abusive and insulting.
The gravamen of the complaint in this case, and the substance of the legal proof are, that the husband had become almost an habitual drunkard for a few months, and that he neglected to provide for his wife and family.
If cruel treatment necessarily includes the idea of bodily harm, then clearly neither occasional nor habitual intoxication would of itself come within the definition. In Mason v. Mason, 1 Ed. Chan. Rep. p. 284, the Court said that it could not add to the deplorable consequences of intemperance, by making it, however excessive, the sole cause for severing the conjugal tie.
There can be no doubt that any acts, language, or conduct, which would amount to cruelty, under the Statute, would, instead of being excused, be aggravated by intoxication ; especially if that became excessive or habitual. Such drunkenness as totally, or in a great degree disqualified the husband to discharge his marital duties or obligations, such, for instance, as would compel the wife, as in this instance, to leave the husband, would be a degree of cruelty in itself, and which, if continued for a great length of time, say three years in analogy to *535the time prescribed by the Statute for abandonment, would amount in law to a ground for divorce.
In fact, if there be a separation for that period, that would of itself be good cause : and though the wife may have left the husband, yet if it was for good cause, he would be regarded as guilty of the desertion. But in this case the intoxication was but for a few months, and the facts, taken together, are not good ground for divorce.
Judgment affirmed.